Citation Nr: 0832564	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-05 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision rendered by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for bilateral 
hearing loss and tinnitus.

In April and May 2007, the veteran submitted to the Board 
additional evidence for consideration in connection with the 
claims on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a written statement dated in 
September 2008 that is included in the record.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes.

3.  Although the veteran may well have experienced in-service 
noise exposure as alleged, the record reflects no competent 
medical evidence of bilateral hearing loss for over 38 years 
after service, and the only competent opinions addressing the 
question of whether there exists a medical nexus between any 
in-service noise exposure and current bilateral hearing loss 
weigh against the claim.

4.  Competent medical evidence of record does not reflect any 
complaint of tinnitus for over 38 years after service, nor 
does it demonstrate that tinnitus was manifested during 
active service, within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service.
CONCLUSIONS OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be 
so presumed.  38 C.F.R. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2007).

Tinnitus was not incurred in or aggravated by during active 
military service, nor may service incurrence of an organic 
disease of the nervous system (tinnitus) be so presumed..  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for service connection for 
bilateral hearing loss and tinnitus were received in October 
2004.  Thereafter, he was notified of the provisions of the 
VCAA by the RO in correspondence dated in November 2004.  
This letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claims were reviewed and a statement of the 
case was issued in January 2006.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, private treatment records, and 
statements pertaining to his claimed disabilities from the 
veteran, members of his family, and his representative have 
been obtained and associated with his claims file.  

Furthermore, the veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be 
established for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2007).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of noise exposure while serving as a 
fire protection specialist with a crash and rescue unit on a 
flight line during active service.  The veteran's DD Form 214 
(Report of Discharge From Service) noted that his military 
occupational specialty was fire protection specialist.  It 
was noted on that form that he completed fire protection 
specialist and fire crash rescue training in February 1963.  

Enlistment physical examination showed a whispered voice 
hearing test as 15/15.  Service treatment records reflect 
that the veteran was treated for one-week period in August 
1966 and had his ear aspirated.  He stated that the ear had 
improved.  

During service, he underwent a few audiometric examinations.  
It should be noted that prior to November 1967, service 
departments used ASA units to record puretone sensitivity 
thresholds in audiometric measurement.  VA currently uses ISO 
(ANSI) units.  For purposes of comparison between the service 
audiometric data and more recent VA audiometric data, the 
table below shows the ASA measurements recorded in service, 
with the comparable ISO (ANSI) measurements in adjacent 
parentheses.


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
August 
1963
RIGHT
5 (20)
5 (15)
15 (25)
5 (15)
5 (10)

LEFT
0 (15)
5 (20)
5 (15)
5 (15)
10 (15)
July 
1966
RIGHT
10 (25)
10 (20)
5 (15)
10 (20)
5 (10)

LEFT
5 (20)
5 (15)
5 (15)
10 (20)
0 (5)
August 
1966
RIGHT
20 (35)
10 (20)
15 (25)
15 (25)
15 (20)

LEFT
20 (35)
15 (25)
10 (20)
15 (25)
15 (20)

The veteran's service treatment records contained no 
complaints or findings of tinnitus.  

During a March 2005 VA audiological examination, the veteran 
complained of difficulty hearing and understanding 
conversations in the presence of background noise and 
described experiencing tinnitus as a constant shrill humming 
sound in both ears.  He reported working as a brakeman and 
conductor for 32 years following his separation from active 
service; he denied a history of hunting or recreational use 
of firearms.  Results of the audiological examination 
indicated that the veteran currently has bilateral hearing 
loss under 38 C.F.R. § 3.385.  Following a review of the 
veteran's military, occupational, and recreational noise 
exposure, as well as a review of the veteran's claims file 
and service treatment records, the examiner opined that since 
hearing loss due to noise exposure occurs at the time of 
exposure and not subsequently, it was clear to the examiner 
that the noise of active duty could not have caused the 
veteran's bilateral hearing loss.  

With respect to the veteran's claimed tinnitus disability, 
the examiner indicated that since tinnitus is a subjective 
phenomenon that cannot be measured objectively, it was not 
possible to determine that it was as likely as not that the 
tinnitus began or was aggravated by his military service 
without resorting to speculation or uncritical acceptance of 
the veteran's history.

In a private audiological evaluation report from C. R., AuD, 
dated in November 2006 (and received in April 2007), Dr. R. 
indicated that she had reviewed the veteran's service 
treatment records.  She reported that the veteran complained 
of hearing loss and tinnitus, and that her evaluation 
revealed bilateral sloping mild to severe sensorineural 
hearing loss with good word recognition abilities, and with 
hearing loss slightly greater in the left ear.  Dr. R. opined 
that the veteran's military records contained no evidence to 
support a connection between the veteran's present hearing 
loss and tinnitus and his military service, and therefore, it 
was not likely that his hearing loss and tinnitus were 
related to his military service.

In lay statements received in May 2007 from members of the 
veteran's family, the veteran's son stated that he could 
remember the veteran complaining of sharp ringing in his ears 
for the past 30 years, and the veteran's older brother stated 
that the veteran had told him about the ringing in his ears 
for the last 40 years.

Bilateral Hearing Loss

The Board has considered the veteran's contentions that his 
current bilateral hearing loss is a result of noise exposure 
during active service, but finds that service connection for 
the his bilateral hearing loss is not warranted because there 
is no objective evidence suggesting a connection between his 
current disability and an injury or disease during service, 
nor is there any evidence to document any hearing loss for 
many years after service.    

The claims folder contains no medical records until July 
2005, when the veteran underwent a VA audiological 
examination to determine the current level of acuity of his 
hearing and to evaluate his reported tinnitus.     

Competent evidence from the July 2005 VA examination report 
and the November 2006 private audiological evaluation report 
clearly shows that the veteran has a current bilateral 
hearing loss disability for VA purposes.  However, as both 
examiners found no basis for attributing such disability to 
service, a grant of service connection for bilateral hearing 
loss is not warranted.

In addition to the opinion evidence addressed above, the 
Board notes that the first documented evidence of hearing 
loss was over 38 years after the veteran's discharge from 
service and that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  Therefore, the claim for service connection for 
bilateral hearing loss must be denied.



Tinnitus

Unfortunately, even assuming that the veteran had noise 
exposure during service, as alleged, the only competent 
opinions to address the etiology of his claimed tinnitus 
weigh against the claim.  The VA examiner specifically opined 
that she could only speculate as to whether the veteran's 
tinnitus is related to service.  The Board notes that 
entitlement to service connection may not be granted based on 
resorting to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2007).  In addition, the private 
audiologist, Dr. R., specifically opined in her November 2006 
report that the veteran's military records contained no 
evidence to support a connection between his claimed tinnitus 
and his military service.  As there is no competent opinion 
even suggesting a medical relationship between the veteran's 
reported tinnitus and his military service, and neither the 
veteran nor his representative has identified or even alluded 
to the existence of any such opinion, the claim must be 
denied.

Both Claims

In connection with the claims, the Board has considered the 
assertions that the veteran, his family, and his 
representative have advanced on appeal.  However, the veteran 
cannot establish a service connection claim on the basis of 
these assertions alone.  While the Board does not doubt the 
sincerity of the veteran's belief that his current hearing 
loss is associated with noise exposure during military 
service, the claims turn on a medical matter-the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such medical matters.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the veteran's assertions in this regard do not constitute 
persuasive evidence in support of the claims.

For the foregoing reasons, the claims for service connection 
for bilateral hearing loss and tinnitus must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and 
persuasive evidence to support the claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


